IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                        : No. 811
                              :
APPOINTMENT TO ORPHANS’ COURT : SUPREME COURT RULES DOCKET
PROCEDURAL RULES COMMITTEE    :
                              :




                                       ORDER

PER CURIAM
         AND NOW, this 7th day of November, 2019, the Honorable Lawrence J. O’Toole,

Jr., Allegheny County, is hereby appointed as a member of the Orphans’ Court Procedural

Rules Committee for a term of three years, commencing January 1, 2020.